Citation Nr: 1118743	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1994 to October 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be rendered in this case.  With respect to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the Veteran was provided VA examinations to determine the occupational impairment stemming from his service-connected disabilities in September 2008, there is no evidence of what the combined impact of all the Veteran's service-connected disabilities is on his employability.  The Board notes that the Veteran's disabilities are currently assigned a combined rating of 90 percent, and include depression, migraine headaches, and a low back disability all rated as 50 percent disabling.  Therefore, an examination is needed to ascertain whether the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.   

The Board also finds that a remand is necessary to procure the Veteran's Vocational Rehabilitation folder.  The Veteran testified in March 2011 that he enrolled in VA's Vocational Rehabilitation program in 2004 and 2008.  The claims file currently contains some records associated with the Veteran's 2008 enrollment, but the complete Vocational Rehabilitation folder is not of record.  The procurement of potentially pertinent VA records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, upon remand, the Veteran's Vocational Rehabilitation folder should be requested and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the record.  

2.  The Veteran should be afforded a VA examination to ascertain whether he is currently unemployable due solely to service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examination report should reflect that the claims folder was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for migraine headaches, depression, degenerative disc disease of the lumbar spine, Peyronie's disease, left shoulder subluxation, and left and right knee disabilities.  

3.  Then, readjudicate the claim for TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


